Citation Nr: 1742275	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-18 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left knee injury with patellofemoral syndrome. 

2.  Entitlement to service connection for a lumbar spine condition.

3.  Entitlement to service connection for an acquired psychiatric disorder. 

4.  Entitlement to a compensable rating for a right knee injury with patellofemoral syndrome prior to July 16, 2013 and a rating in excess of 10 percent since July 16, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 


INTRODUCTION

The Veteran served on active duty in the United States Army from January 20, 2007 to April 2007 with additional service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

Service connection for the left knee, a lumbar and psychiatric disorder was denied in a January 2009 rating decision.  Subsequent to that rating action, additional service department records were received.  As these records are pertinent to the claim, the claim is being reconsidered without regard to the finality of the prior rating decision.  38 C.F.R. § 3.156 (c).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

As to the claim for a left knee disability, in May 2011 the Veteran attended a VA examination regarding service connection for this disability.  Following the examination, the examiner indicated in their opinion that they could not find any indication that the Veteran injured his knee while on active duty.  Unfortunately, there was evidence that the Veteran complained of left knee pain while on active duty but this was added to the record after the exam.  Specifically, a record from November 2007 indicated that the Veteran stated that he had swelling and locking of the knee since April 2007 which is the month he left active duty.  In addition, the Veteran reported in June 2009 that he had pain in both of his knees.  That being said, the examiner did not have access to the Veteran's full medical history and did not fully take into account the Veteran's lay statement regarding continuity of symptoms when they offered their opinion.  As such, remand is required to obtain a competent opinion as to the nature and etiology of the Veteran's left knee disability.  

As to the claim for a lumbar spine condition, in May 2011 the Veteran attended a VA examination regarding service connection for this disability.  Following the examination, the Veteran was diagnosed with degenerative changes of the lumbar spine.  The examiner stated that he could not find any treatment for his lumbar spine when the Veteran was on active duty and opined that the low back condition is not related to his tour of active duty in the service.  Unfortunately, the examiner relied on an absence of treatment records and does not appear to have taken into account the Veteran's lay statements about continuity of symptoms since service.  Thus, a remand is required to obtain a competent opinion as to the nature and etiology of the Veteran's lumbar spine condition.  

As to the claim for a psychiatric disorder, the Veteran attended a VA examination in March 2015.  Following the examination, the examiner stated that "based on today's evaluation, there is not sufficient evidence to meet diagnostic criteria for a depressive disorder, or any other mental health disorder, at this time."  Unfortunately, the examiner focused on the fact that the Veteran did not meet the diagnostic criteria for a mental health disorder at that time but did not address the fact that the Veteran's VA treatment records indicate that he has been diagnosed with depression during the pendency of the appeal.  In addition, the Veteran asserts that his depression is related to his left knee disability, which is not yet service-connected.  This theory of entitlement was not considered by the examiner.  Thus, a remand is required to obtain a competent opinion as to the nature and etiology of the Veteran's psychiatric disorder.  Based on the Veteran's contentions, the claim of service connection for a psychiatric disorder is inextricably intertwined with the pending claim of service connection for the left knee disability.  Therefore, a decision by the Board on the vertigo claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998). 

As to the claim for an increased rating for the Veteran's right knee disability, he underwent several VA examinations to determine the severity of his right knee disability during the pendency of this appeal.  Unfortunately, the Board finds that the March 2015 and September 2015 VA examinations are inadequate for rating purposes.  In Correia v. McDonald, the United States Court of Appeals for Veterans Claims (Court) essentially held that that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016). 38 C.F.R. § 4.59 (2016).  The VA examination reports do not include range of motion testing for pain on passive movement, weightbearing and non-weightbearing.  As such, pursuant to Correia, the Veteran must be provided an adequate VA joints examination to include range of motion testing on active and passive motion and in weight bearing and non-weight bearing conditions.

While the appeal is in remand status, the AOJ should also obtain and associate with the record any outstanding VA treatment records.  See 38 U.S.C.A. § 5103A(d) (West 2014).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's contemporaneous VA treatment records from September 16, 2015 to the present.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his left knee and lumbar disabilities.  After a review of the claims file, the examiner should provide answers to the following questions:

a).  Is it at least as likely as not (50 percent probability or greater) that the Veteran's left knee and/or lumbar spine disabilities had onset in service or are related otherwise related to active service?  Why or why not?

b).  Is it at least as likely as not that any arthritis found in the Veteran's left knee or lumbar spine manifested within the first year of discharge?  Why or why not?

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed psychiatric disorder.  After a review of the claims file, the examiner should provide answers to the following questions:

a) Identify all current psychiatric disorders found present on examination.

b) For any psychiatric disorders found present on examination, or during the pendency of this appeal, is it at least as likely as not (50 percent probability or greater) that such disorder(s) had onset in service or are related otherwise related to active service?  Why or why not?

4.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected right knee disability.  The electronic claims file must be reviewed by the examiner.  All indicated studies and testing must be conducted, and all pertinent symptomatology must be reported in detail.

The examiner should determine the range of motion of the Veteran's right knee, in degrees.  Range of motion testing must include both passive and active motion, and in weightbearing and nonweightbearing.  It should be indicated at what point during the range of motion that the Veteran experiences any limitation of motion that is specifically attributable to pain.

(b) The examiner should also indicate whether, and to what extent, there is likely to be additional functional impairment i) during flare-ups and ii) with repetitive use over time.  The additional functional impairment should be expressed in terms of the degree of additional range of motion lost, if possible.  

If the Veteran indicates that he is not currently experiencing a flare-up at the time of the examination, the examiner should still estimate any additional functional loss during flare-ups AND with repetitive use over time, based on the Veteran's description of the severity, frequency, and duration of his flares, and functional loss manifestations.  

If it is not feasible to determine the extent to which the Veteran experiences additional functional loss on repeated use over time or during flare-ups, without resorting to speculation, the examiner must provide an explanation for why this is so.

5.  Readjudicate the appeal.  If the benefits sought remain denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




